                                          45Do4-2003-CT-000361                                                Filed: 8/21/2020 12:51   PM
                                                                                                                                Clerk
 USDC IN/ND case 2:20-cv-00481-PPS-JPK          document
                           Lake Superior Court, Civil Division 4 4 filed 08/21/20 page 1 of 4                     Lake County, Indiana




STATE OF INDIANA                    )                       IN   THE LAKE SUPERIOR COURT
                                    )     SS:
COUNTY OF LAKE                      )                   SITTING IN       CROWN POINT, INDIANA
ZACHARY HUSTON and                                      )

JESSICA HUSTON,                                         )

         Plaintiff,                                     )

                                                        )

                 V.                                     )          CAUSE NO:
                                                        )

DHESI SUKHDEV and                                       )

S&B DHESI TRUCKING, LTD,                                )          JURY DEMAND
                          Defendants.                   )



                                                  COMPLAINT

         COMES NOW,         Plaintiffs,   Zachary Huston and Jessica Huston, by counsel, Nathaniel C.

Henson and Kenneth B. Elwood 0f Rhame, Elwood                      & McClure, PC, and for their cause 0f action
against Defendants, Dhesi       SukhdeV and      S&B        Dhesi Trucking,   Ltd., states:


          1.     Plaintiffs,   Zachary Huston and Jessica Huston,             at all   times relevant herein, were


residents of Portage, Indiana.


         2.      Defendant, Dhesi Sukhdev (hereinafter referred t0 as “Sukhdev”),                      at all relevant


times herein, was a resident 0f Canada.


         3.      Defendant,     S&B     Dhesi Trucking LTD, (hereinafter referred              t0 as   “S&B”),   at all


relevant times herein,    was   a Canadian Business doing business in Indiana.


         4.      On   0r about   November       12,   2018, Plaintiff Zachary Huston, was operating a white


2013 Dodge Charger (hereinafter referred               t0 as the     “Dodge Charger”), a       fully   marked police

vehicle, in a safe     and cautious manner, facing Westbound 0n 1-80                    in   Lake County, Indiana.

Huston was working        as an on-duty police ofﬁcer at the time assisting with a vehicular accident


that   had occurred   in the area   0f mile marker     12.6.


         5.      Just prior to the vehicular crash that gave rise t0 this action,              Zachary Huston was
 USDC IN/ND case 2:20-cv-00481-PPS-JPK document 4 filed 08/21/20 page 2 of 4

sitting in the   Dodge Charge With       the   emergency   lights activated.   The Dodge Charger was parked

on the outside shoulder 0f the merge lanes from 1-80            to 1-65,   behind a red 2009 Mazda        6,   which

had been involved       in the vehicular accident that     Huston was   investigating.


          6.      On    0r about    November     12,   2018, Defendant, SukhdeV, did operate a gray 2007


Volvo     tractor truck pulling a semi-trailer in a negligent      and careless manner,       failing to exercise


due care as he traveled Westbound on 1-80 in the area of mile marker               12.6,   Lake County, Indiana,

t0 wit:   Defendant, SukhdeV, failed to maintain a proper and safe 100k out, failed t0 maintain a safe


and proper speed,       failed to stay in her designated lane     of travel, and failed t0 maintain safe and


proper distance, having regard t0 the existing and potential hazards.


          7.      As    a direct and proximate result of Defendant, Sukhdev’s negligence, the motor


vehicle driven     by   the Defendant Sukhdev, negligently collided With the vehicle operated                    by

Plaintiff Zachary Huston.


          8.      As    a direct and proximate result 0f Defendant, Sukhdev’s negligence, Plaintiff


Zachary Huston, has suffered and Will suffer great bodily             injury, pain   and    suffering,   permanent

impairment, and has incurred and will continue to incur expenses for medical treatment, as well as


other expenses and damages.


          9.      That   at all   times relevant herein, the Defendant S       & B Dhesi Trucking, LTD, was
the registered owner, operator, lessor, lessee or otherwise 0f the gray           2007 Volvo    tractor truck that


was operated by     the Defendant, Sukhdev.


          10.     That due t0 Defendant,         S&B     Dhesi Trucking, LTD.’s, negligence in allowing


Sukhdev t0 operate the gray 2007 Volvo           tractor truck, Plaintiff Huston has suffered      and will suffer

great bodily injury, pain and suffering, permanent impairment, and has incurred and Will continue


to incur expenses for      medical treatment, as well as other expenses and damages.


          11.     As    a direct and proximate result 0f the injuries caused t0 Plaintiff, Zachary Huston
 USDC IN/ND case 2:20-cv-00481-PPS-JPK document 4 filed 08/21/20 page 3 of 4


by   the Defendants, Dhesi   Sukhdev and    S&B   Dhesi Trucking,      Ltd., Plaintiff   and spouse, Jessica


Huston, have suffered and Will suffer loss of consortium Which includes material services, conjugal


relationships, companionship, aid, fellowship,      company, cooperation, comfort,           love, care,   and

affection.


         12.   PlaintiffZachary Huston, requests damages in a reasonable          sum to compensate him

due t0 the sustained serious and permanent     injuries that   he incurred and continues t0 incur medical


expenses, costs, and fees; lost wages, and experienced and continues t0 experience pain and


suffering.


        WHEREFORE,       Plaintiffs,   Zachary Huston and Jessica Huston, by counsel, Nathaniel C.

Henson and Kenneth B. Elwood of Rhame, Elwood             & McClure,     PC, prays for judgment against

Defendants, Dhesi Sukhdev and    S&B Dhesi Trucking, LTD., in an amount sufﬁcient t0 adequately

compensate them and   for all other just   and proper relief in the premises of this Complaint together

with costs and disbursements herein.




                                                         Respectfully Submitted,



                                                         /s/Kenneth B. Elwood
                                                         Kenneth B. Elwood, #17937-45
                                                         Rhame, Elwood & McClure, PC
                                                         Portage Professional Center
                                                         3200 Willowcreek Road, Suite         A
                                                         Portage, Indiana 46383
                                                         Telephone: (2 1 9) 762-0494
                                                         kenelwood@rhameandelwood.com
 USDC IN/ND case 2:20-cv-00481-PPS-JPK document 4 filed 08/21/20 page 4 of 4


                                       JURY DEMAND

        COMES NOW Plaintiff, Zachary Huston, by counsel, Nathaniel C.         Henson and Kenneth

B.   Elwood of Rhame, Elwood   & McClure, PC, and demands trial by jury on all issues.


                                                    Respectfully submitted,


                                                    /s/Kenneth B. Elwood
                                                    Kenneth B. Elwood, #17937-45
                                                    Rhame, Elwood & McClure, PC
                                                    Portage Professional Center
                                                    3200 Willowcreek Road, Suite    A
                                                    Portage, Indiana 46383
                                                    Telephone: (2 1 9) 762-0494
                                                    kenelwood@rhameandelwood.com
